Citation Nr: 0816532	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-13 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which, in pertinent part, granted the veteran's 
claim of entitlement to service connection for PTSD, and 
assigned a 30 percent disability rating, effective April 14, 
2005, as well as denied the veteran's claim of entitlement to 
service connection for sleep apnea.


FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the veteran has sleep apnea.  

2.  Throughout the rating period on appeal, the veteran's 
PTSD is manifested by hypervigilance, depression, and 
nightmares, but does not cause occupational and 
social impairment due to impaired speech; difficulty in 
understanding complex commands; memory impairment; impaired 
thought processes; or panic attacks.  There also are no 
objective clinical indications of suicidal or homicidal 
ideations or hallucinations or delusions.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  

2.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic 
Code 9411 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the December 2005 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
PTSD, such claim is now substantiated.   As such, his filing 
of a notice of disagreement as to this determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefits allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The statement of the case (SOC) and supplemental statements 
of the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for the veteran's PTSD, and 
included a description of the rating formulas for all 
possible schedular ratings under the relevant diagnostic 
code.  The appellant was thus informed of what was needed not 
only to achieve the next-higher schedular rating, but also to 
obtain all schedular ratings above the disability evaluation 
that the RO had assigned.  

In addition, a June 2005 VCAA letter explained the evidence 
necessary to substantiate his claim of entitlement to service 
connection.  This letter also informed him of his and VA's 
respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claim. 

Further, a September 2006 VCAA letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  As 
such, there was no defect with respect to timing of the VCAA 
notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA post-
service treatment and examination.  Additionally, the claims 
file contains the veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record for the time period at issue but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-498 (1997).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Increased Disability Evaluations

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at other times during the course of his appeal.

Analysis

Service Connection for Sleep Apnea

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for sleep apnea, so it 
must be denied.  38 C.F.R. § 3.102.  In this regard, the 
service medical records do not show that the veteran 
complained of, or was treated for, a sleep disorder, 
including sleep apnea, during his military service.  
Moreover, the veteran's July 1969 separation examination 
report was normal.  The Board also notes that it appears that 
the veteran did not make any related complaints at this 
examination.  The lack of complaints of a sleep disorder is 
probatively significant and given much weight and credibility 
because this was at a time contemporaneous to the alleged 
incidents in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems at or immediately following his 
discharge from service, as he is now alleging, then he would 
have at least mentioned this during his July 1969 separation 
examination.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . ."). 

In addition, there is no objective evidence of continuity of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
the absence of demonstration of continuity of symptomatology, 
the initial demonstration of the disability at issue, decades 
after service, is too remote from service to be reasonably 
related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In fact, there is no medical evidence of record 
that the veteran currently has sleep apnea.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement to service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.").  

While the Board acknowledges that the veteran complained of 
impaired sleep at a VA Outpatient Clinic visit in October 
2005, none of the veteran's VA examination reports show that 
the veteran has a clinical sleep disability, versus 
complaints of sleep impairment related to his service-
connected PTSD.  In this regard, the Board points out that 
the veteran cannot receive additional compensation for the 
same manifestations under a different diagnosis.  
See 38 C.F.R. § 4.14.  See also Brady v. Brown, 4 Vet. App. 
203, 206 (1993) (a claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.").  Similarly, none of his VA medical 
providers have diagnosed the veteran with sleep apnea, 
related to the veteran's military service.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  

In short, the only evidence portending that the veteran has 
sleep apnea that is related to his service in the military 
comes from him personally.  As a layman, the veteran simply 
does not have the necessary medical training and/or expertise 
to determine the cause of this condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  As such, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.  So the preponderance of the 
evidence is against his claim, in turn, meaning the benefit-
of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).



Increased Disability Evaluation for PTSD

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2007).  The veteran's PTSD is 
evaluated as 30-percent disabling.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
disability rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.

Whereas a 50 percent disability rating requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  See 38 C.F.R. § 4.130, Code 9411.

Upon reviewing the rating criteria in relation to the medical 
evidence of record, the Board finds that the veteran's 
overall disability picture for the entire rating period is 
consistent with the currently assigned 30 percent rating, and 
that a higher evaluation is not warranted.  

The objective clinical evidence of record does not show that 
the veteran has difficulty understanding complex commands, 
impaired memory, impaired insight or judgment, disturbances 
of motivation and mood, or difficulty maintaining 
relationships.  His October 2005 and January 2006 VA 
examination reports, as well as his VA treatment records, 
indicate he is correctly oriented (to time, person, place, 
situation, etc.) and cooperative, with good eye contact and 
adequate grooming.  In addition, there is no objective 
clinical evidence of delusions, suicidal or homicidal 
ideation, or hallucinations.  There also is no persuasive 
evidence of obsessive-compulsive behavior, phobias, panic 
attacks, or poor impulse control.  Nor is there any evidence 
of any psychomotor retardation, inappropriate behavior, or 
abnormal involuntary movement.  Likewise, his speech is 
coherent and relevant and there is no evidence of an impaired 
thought process or psychoses.  Records also show he is able 
to participate in all of his activities of daily living - 
despite his occasional depression and nightmares, which are 
already contemplated by the currently assigned 30 percent 
evaluation.  (See, i.e., October 2005 VA examination report, 
January 2006 VA examination report).

Additionally, the veteran's Global Assessment of Functioning 
(GAF) score, as a result of the impact of his service-
connected PTSD was consistently 58.  GAF scores of 51 to 60 
are indicative of moderate symptoms such as a flat affect or 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (i.e., few friends, conflicts with 
peers).   See the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  See also 38 C.F.R. § 4.130 and 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).   As such, 
there is no justification for increasing the rating for his 
PTSD on the basis of his GAF score; it clearly exceed the 
requirements for a rating higher than 30 percent.

The Board also has considered whether the veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  However, the record does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards.  See 38 C.F.R. § 3.321(b)(1).  There has been no 
showing by him or anyone on his behalf that his PTSD has 
caused marked interference with his employment (beyond that 
contemplated by his 30 percent schedular rating) or that PTSD 
necessitated frequent periods of hospitalization such that 
application of the regular schedular rating standards is 
rendered impracticable.  Indeed, the October 2005 VA examiner 
noted that the veteran has been at his current job for over 
10 years, and the January 2006 VA examination report 
indicated that the veteran was not currently undergoing 
treatment for his PTSD.  As such, the Board finds that this 
case does not warrant referral to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the competent evidence reveals that the 
veteran does not meet the criteria for an initial rating in 
excess of 30 percent.


ORDER

Service connection for a sleep apnea is denied.

The claim for an initial rating higher than 30 percent for 
PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


